VAUGHN, Judge.
Defendant brings forward only one assignment of error, alleging that the evidence was insufficient to take the case to the jury and that the court erred by not dismissing the case at the close of all the evidence. He asserts that there was no substantial evidence tending to show that defendant knew he was not entitled to the money taken.
The evidence must be considered in the light most favorable to the State, giving the State the benefit of any reasonable inferences to be drawn from it. Contradictions and discrepancies, even in the evidence offered by the State itself, are matters for the jury; they do not require dismissal. State v. Murphy, 280 N.C. 1, 184 S.E. 2d 845 (1971); State v. Mabry, 269 N.C. 293, 152 S.E. 2d 112 (1967).
Here the evidence clearly raised questions for the jury. The State made out a prima facie case of armed robbery when it offered evidence tending to show that defendant openly displayed a gun, ordered Chambers to lay down his wallet and money, and then took the money. See State v. Keyes, 8 N.C. App. 677, 175 S.E. 2d 357 (1970), cert. den., 277 N.C. 116. Moreover, Chambers testified that Buchanan ordered him “[t]ake your money out of it [Chambers’ billfold].” He further testified that he was shot after he started to run from the defendant. Chambers’ neighbor testified that defendant shot Chambers as he retreated and while he pleaded with defendant not to shoot. The neighbor heard *748defendant say, “Ah, hell, I’m going to blast you now.” All of this evidence, with the reasonable inferences drawn from it, is sufficient to allow a jury to find that a quarrel beginning with defendant’s accusation that Chambers had stolen his money ended with defendant, angered by Chambers’ resistance, firing a shot at him and taking his money.
No error.
Judges BRITT and PARKER concur.